DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDSs filed on 09/23/2021 and 02/23/2022 have been considered. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-9 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20 based on the amendments.

The double patenting rejection of claims 1-20 over claims 1-20 of a copending application 16/912,419 in view of US 2015/0067238 has been withdrawn.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 10 (line numbers refer to claim 1):
	Lines 12-18 recite “modifying, by the resource management unit, processing priority based on the status of the process indicating the requirement to swap the memory resource in the computing system; and responsive to modifying the processing priority based on the status of the process swapping, by the resource management unit, the memory resource effective to alleviate the processor from swapping the memory resource” but this is not what is recited in the specification. In paragraph [0053] of the specification it discloses that “At 408, the resource management unit processes the task associated with the status of the resource to alleviate the processor from performing that task and to improve the performance of the computing system. For example, in the context described above (that of a task needing a memory resource of some number of bytes of memory), the resource management unit may execute the task of making that 

Claims 2-9 and 11-20 are dependent claims of claims 1 and 10, respectively and fail to correct the deficiencies of claims 1 and 10. Therefore, they are rejected for the same reasons provided for claims 1 and 10 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 10:


Dependent claims 2-9 and 11-20 are dependent on claims 1 and 10, respectively and fail to correct the deficiencies of claim 1. Therefore, they are rejected for the same reasons provided for claims 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu et al. (US 20150067238 A1 herein Marcu) in view of Pyers et al. (US 8364857 B2 herein Pyers), further in view of Ozcelik et al. (US 5928321 A herein Ozcelik) and further in view of Lindsley (US 6430593 B1).
Marcu, Pyers, and Ozcelik were cited in the previous office action.
As per claim 1, Marcu teaches the invention substantially as claimed including a method of managing a computing system (Fig. 1, 100 computing device; [0023] lines 9-11 The operating system kernel 310 is the process manager and allocates the memory resources and the time slots where the process can run), the method comprising: 
capturing a configuration state of an operating system, the operating system located in a second memory, the operating system executing on a processor of the computing system, the configuration state comprising storage management data (Fig. 2, 3; [0016] lines 4-7 The computer-readable program code for the operating system and applications can be stored in the non-volatile memory 120 and then loaded into the volatile memory 130 for execution; [0035] lines 1-11 Another exemplary metric predictive of an upcoming low-memory condition in the volatile memory 130 is based on information about one or more applications 300 received (as captured) from the user space (e.g., information about the initiation or termination of an application 300 or that an application 300 is going to the background). Other examples include, but are not limited to, an amount of free space in the volatile memory 130, a cache page size, a number of processes beginning and terminating in a period of time, and an amount of memory allocated and de-allocated in a period of time; [0052] lines 3-4 the processor 110 of the computing device 100 can execute an operating system kernel 310; Examples of metrics such as free space in the volatile memory and amount of memory allocated and de-allocated in a period of time are storage management data.); 
identifying a status of a process in the computing system based on the configuration state of the operating system, the status of the process indicating a requirement to swap a memory resource in the computing system; processing priority based on the status of the process indicating the requirement to swap the memory resource in the computing system; and responsive to the processing priority based on the status of the process, swapping the memory resource; ([0039] lines 6-8 to free memory (e.g., by swapping some memory pages from the volatile memory 130 to the non-volatile memory 120); [0043] lines 1-4 If the metric exceeds the threshold, the processor 110 creates free memory (act 430). In general, there is a need to create free space because of the limited size of the volatile memory 130; [0045] lines 3-10 To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation; [0048] lines 4-7 decide whether to kill or swap or hibernate an application by determining priorities for the applications and processes according to dynamic behavior of the application or process; [0047] lines 2-8 a number of processes P1, . . . , Pn of applications are running in parallel, and their associated memory pages are loaded into the volatile memory (RAM) 130. When the metric exceeds the threshold and free space needs to be created in the volatile memory 130, the processor 110 identifies which application to hibernate by looking for the coldest process (e.g., the process that is the least used); [0046] lines 2-4 "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120; The status of a process identified based on the configuration state of the operating system is taught because the configuration state of the operating system is the information regarding the applications and information about the applications show the initiation and termination of an application, which can be used to identify the coldest process and that process is moved (swapped) from volatile to non-volatile memory. The information regarding applications are also used to generate metrics predictive of a low-memory condition and when the metrics exceed a threshold, memory swapping occurs. Therefore, the status of the process indicates a requirement to swap.).

Marcu fails to teach capturing, by a resource management unit and into a first memory, a configuration state of an operating system, the configuration state comprising memory mapping data and virtual memory tables; identifying, by the resource management unit, a status of a process; modifying, by the resource management unit, processing priority based on the status of the process; responsive to modifying the processing priority based on the status of the process, swapping, by the resource management unit, the memory resource effective to alleviate the processor from swapping the memory resource.

However, Pyers teaches capturing, by a resource management unit and into a first memory, a configuration state of an operating system, the configuration state comprising memory mapping data; and identifying, by the resource management unit, a status of a process (Col. 26 lines 30-32 frequently update state data stored within the shared memory so that this shared memory accurately reflects the current operating condition; Col. 26 lines 51-55 store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications, and other aspects) in the shared memory; Col. 35 lines 20-25 The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC) (as resource management unit); Col. 29 lines 11-14 include an identifier for an application which can be 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu with the teachings of Pyers because Pyers’s teaching of storing current states of operating systems allow for the operating system to quickly restart at the stored state (see Pyers, Col. 27 lines 15-25 Since the computer's CPU has maintained its state information in sync with the state information stored by the modem processor, the CPU can take control of the computer very quickly in this embodiment. Thus, when the modem processor receives a signal indicating that a shift to a normal operating mode should be accomplished, steps 330, 332, 334, it may immediately signal the computer's CPU to begin the control transfer process, step 408. Upon receiving this signal, the computer's CPU may load the appropriate applications and documents consistent with those currently operating on the modem processor).

Marcu and Pyers fail to teach the configuration state comprising virtual memory tables; modifying, by the resource management unit, processing priority based on the status of the process; responsive to modifying the processing priority based on the status of the process, swapping, by the resource management unit, the memory resource effective to alleviate the processor from swapping the memory resource.

However, Ozcelik teaches the configuration state comprising virtual memory tables; swapping, by the resource management unit, the memory resource effective to alleviate the processor from swapping the memory resource (Col. 11 lines 24-28  the contents of the temporary register is used as an index to lookup the virtual address of the associated task handler from a table permanently stored in instruction memory 102. In step 202, the virtual address obtained from the table; Col. 14 lines 12-18 the instructions for the calling routine are swapped from DRAM into the nonresident portion of the instruction memory 102. Specifically, the RISC CPU delivers a command to the memory controller of the ASIC, to swap the number of 32-bit instructions identified by the SectionSize register, into the instruction memory 102; Since the memory controller of the ASIC is executing the swapping command, the processor is alleviated from swapping memory.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu and Pyers with the teachings of Ozcelik because Ozcelik’s teaching of a resource management unit (ASIC) swapping memory instead of a CPU puts a lower load on the CPU. 

Marcu, Pyers, and Ozcelik fail to teach modifying, by the resource management unit, processing priority based on the status of the process; responsive to modifying the processing priority based on the status of the process, swapping.

modifying, by the resource management unit, processing priority based on the status of the process; responsive to modifying the processing priority based on the status of the process, swapping (Fig. 25; Col. 6 lines 38-43 The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may execute commands to add a task, exit the current task, yield to another task at the same priority, modify the current task priority; Col. 6 lines 31-33 The present invention utilizes a hardware accelerator, herein called a "task scheduling accelerator" (TSA), for improving the performance of real-time task scheduling; Col. 19 lines 38-42 If the decision 414214 is true, the newly added task is a higher priority than the currently executing task and the newly added task preempts the current task. The State Machine 41 sets up the task switch).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu, Pyers, and Ozcelik with the teachings of Lindsley because Lindsley’s teaching of an accelerator modifying processing priority based on the status of the process allows for more important processes to be executed first and allows for acceleration of task scheduling (Col. 6 lines 31-43 The present invention utilizes a hardware accelerator, herein called a "task scheduling accelerator" (TSA), for improving the performance of real-time task scheduling without imposing constraints on the functionality of the system. An efficient partitioning between the TSA and the host processor software allows functional flexibility while providing acceleration of task scheduling functionality. The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may 

As per claim 2, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Marcu specifically teaches wherein swapping the memory resource comprises swapping a content of the memory resource between the second memory and a secondary storage ([0039] lines 6-8 to free memory (e.g., by swapping some memory pages from the volatile memory 130 to the non-volatile memory 120).).

As per claim 6, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Pyers specifically teaches further comprising the resource management unit communicating with the processor or the second memory for capturing the configuration state of the operating system using a low-latency communication data link or a high-speed interface bus, or by being integrated with a same integrated circuit die as the processor (Col. 26 lines 29-32 the processor in control of the computer may frequently update state data stored within the shared memory so that this shared memory accurately reflects the current operating condition; Col. 26 lines 51-55 store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications, and other aspects) in the shared memory; Col. 9 lines 49-52 A computing device will typically include a central processor unit (CPU) 1 that may be coupled to various peripheral and memory devices via a bus architecture, such as a Northbridge 6 (as high-speed interface bus)).

As per claim 8, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Marcu specifically teaches capturing the configuration state of the operating system and detecting a resource transaction event associated with the operating system ([0035] lines 1-11 Another exemplary metric predictive of an upcoming low-memory condition in the volatile memory 130 is based on information about one or more applications 300 received from the user space (e.g., information about the initiation or termination of an application 300 or that an application 300 is going to the background). Other examples include, but are not limited to, an amount of free space in the volatile memory 130, a cache page size, a number of processes beginning and terminating in a period of time, and an amount of memory allocated and de-allocated in a period of time; [0043] lines 1-4 If the metric exceeds the threshold (as resource transaction event), the processor 110 creates free memory (act 430). In general, there is a need to create free space because of the limited size of the volatile memory 130; [0022] lines 16-18 the operating system kernel 310 is responsible for deciding which of the applications 300 should be allocated to the processor 110).
Additionally, Pyers teaches capturing the configuration state of the operating system comprises the resource management unit detecting a resource transaction event associated with the operating system and pulling the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event (Col. 26 lines 30-32 frequently update state data stored within the shared memory so that this shared memory accurately reflects the current operating condition; Col. 35 lines 20-25 The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific state change has occurred (as resource transaction event) (i.e., determination 400="Yes"), the processor may store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications).

As per claim 9, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Marcu specifically teaches wherein identifying the status of the process comprises identifying a memory usage, memory need, secondary storage, scheduling data, process run queue, process wait queue, process priority data, process run-time remaining, hypervisor, virtual machine, or combinations thereof ([0047] lines 2-8 a number of processes P1, . . . , Pn of applications are running in parallel, and their associated memory pages are loaded into the volatile memory (RAM) 130. When the metric exceeds the threshold and free space needs to be created in the volatile memory 130, the processor 110 identifies which application to hibernate by looking for the coldest process (e.g., the process that is the least used); [0035] lines 1-11 Another exemplary metric predictive of an upcoming low-memory condition in the volatile memory 130 is based on information about one or more applications 300 received from the user initiation or termination of an application 300 or that an application 300 is going to the background). Other examples include, but are not limited to, an amount of free space in the volatile memory 130, a cache page size, a number of processes beginning and terminating in a period of time, and an amount of memory allocated and de-allocated in a period of time).

As per claim 10, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Marcu teaches a computing system comprising: a processor; a first memory (Fig. 1, 100 computing device, 110 processor, 215 RAM, 216 ROM, 217 NVM); a second memory having an operating system, the first or second memory having instructions stored thereon that, responsive to execution by the processor, perform operations ([0016] lines 1-7 The processor 110 is responsible for running the general operation of the computing device 100. This includes, for example, running an operating system, as well as various applications. The computer-readable program code for the operating system and applications can be stored in the non-volatile memory 120 and then loaded into the volatile memory 130 for execution). Additionally, Pyers teaches a resource management unit and the first or second memory having instructions stored thereon that, responsive to execution by the processor or the resource management unit, cause the resource management unit to perform operations (Col. 35 lines 20-29 the hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC) (as resource management unit), a field programmable gate array (FPGA) or other programmable logic device, discrete gate 

As per claim 11, Marcu, Pyers, Ozcelik, and Lindsley teach the computing system of claim 10. Pyers specifically teaches wherein the resource management unit includes a system-on-a-chip, an application-specific integrated circuit, or an application-specific standard product (Col. 35 lines 20-29 he hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC) (as resource management unit), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).

As per claims 12, 16, 18, and 19, they are system claims of claims 2, 6, 8, and 9. Therefore, they are rejected for the same reasons as claims 2, 6, 8, and 9 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu, Pyers, Ozcelik, and Lindsley, as applied to claims 2 and 12, in view of Franciosi et al. (US 10817333 B2 herein Franciosi).
Franciosi was cited in the previous office action.
As per claim 3, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 2. Marcu specifically teaches swapping the memory resource ([0039] lines 6-8 to free memory (e.g., by swapping some memory pages from the volatile memory 130 to the non-volatile memory 120).).

Marcu, Pyers, Ozcelik, and Lindsley fail to teach wherein swapping the memory resource comprises swapping the content of the memory resource using a variant size of the content of the memory resource without a page-size calculation of the content.

However, Franciosi teaches wherein swapping the memory resource comprises swapping the content of the memory resource using a variant size of the content of the memory resource without a page-size calculation of the content (Col. 10 line 62-Col. 11 line 2 The first, second, and the n-th portions 302, 304, and 306, of the shared host physical storage 300 can have different sizes based on the amount of memory associated with the respective virtual machine is swapped out to the shared host physical storage 300. Each portion can be stored in a continuous address space on the shared host physical storage 300 or can be distributed over two or more blocks of the shared host physical storage 300; Col. 9 lines 7-12 In some instances, the requested memory size by the first virtual machine 214 can exceed the corresponding allocated size of the portion of the first memory 216. In such instances, the first hypervisor 212 may swap out some of the data from the portion of the first memory 216 allocated to the first virtual machine 214 to the shared host physical storage 260.).



As per claim 13, it is a system claim of claim 3, so it is rejected for the same reasons as claim 3 above. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu, Pyers, Ozcelik, and Lindsley, as applied to claims 2 and 12, in view of Al Sheikh et al. (US 11068273 B2 herein Al Sheikh).
Al Sheikh was cited in the previous office action.

As per claim 4, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 2. Marcu specifically teaches wherein swapping the memory resource comprises swapping the content of the memory resource from the secondary storage into the second memory ([0039] lines 6-8 to free memory (e.g., by swapping some memory pages from the volatile memory 130 to the non-volatile memory 120).).

Marcu, Pyers, Ozcelik, and Lindsley fail to teach wherein swapping the memory resource comprises swapping the content of the memory resource from the secondary storage into the  before execution of the process by the processor, the swapping for the process to use the content in the second memory during execution of the process by the processor.

However, Al Sheikh teaches wherein swapping the memory resource comprises swapping the content of the memory resource from the secondary storage into the second memory before execution of the process by the processor, the swapping for the process to use the content in the second memory during execution of the process by the processor (Col. 1 lines 8-9 The technology of the disclosure relates to processing of instructions for execution in a computer processor; Col. 2 lines 1-7 If the predicted and actual target addresses match, meaning a correct prediction was made, delay is not incurred in instruction execution, because the subsequent instructions at the target address will have been correctly fetched and already be present in the instruction pipeline when the conditional branch instruction reaches an execution stage of the instruction pipeline; Col. 3 line 60-Col. 4 line 2 For example, the shared branch prediction memory may be outside of the instruction processing circuit, such as in a cache memory or a main memory associated with the processor. Branch prediction states in the shared branch prediction memory previously stored (i.e., swapped out) and associated with to-be-swapped-in context are restored in the private branch prediction memory to be used for branch prediction during execution of the process associated with the swapped-in context; Col. 6 lines 21-26 partially swapping in and restoring branch prediction states associated with a swapped-in context from a shared branch prediction memory to a private branch prediction memory to be used for branch prediction in execution a process associated with the swapped-in context).

delay is not incurred in instruction execution, because the subsequent instructions at the target address will have been correctly fetched and already be present in the instruction pipeline when the conditional branch instruction reaches an execution stage of the instruction pipeline). 

As per claim 14, it is a system claim of claim 4, so it is rejected for the same reasons as claim 4 above. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu, Pyers, Ozcelik, and Lindsley, as applied to claims 1 and 10, in view of Wu et al. (US 9633233 B2 herein Wu).
Wu was cited in the previous office action.
As per claim 5, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Marcu specifically teaches swapping the memory resource comprises swapping a content of the memory resource from the second memory to a secondary storage ([0039] lines 6-8 to free memory (e.g., by swapping some memory pages from the volatile memory 130 to the non-volatile memory 120).).

wherein swapping the memory resource comprises swapping a content of the memory resource from the second memory to a secondary storage after execution of the process by the processor for a second process to use the second memory upon execution of the second process by the processor.

However, Wu teaches wherein swapping the memory resource comprises swapping a content of the memory resource from the second memory to a secondary storage after execution of the process by the processor for a second process to use the second memory upon execution of the second process by the processor (Col. 1 lines 50-55 executing the application code from the volatile memory, and storing created application data in the volatile memory. When it is determined that the available space in the volatile memory has dropped below the threshold level, the application data for at least one application is moved from the volatile memory to the non-volatile memory; Col. 4 lines 6-9 The processor 110 is responsible for running the general operation of the computing device 100. This includes, for example, running an operating system, as well as various applications; Col. 7 lines 40-43 In FIG. 4A, the volatile memory (DDR) 130 stores the application code and application data for Apps 2 (as second process) through n+1. App 1 has already been swapped out, so the application data for App 1 (as the process) is stored in the non-volatile memory (SWAP) 120.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu, Pyers, Ozcelik, and Lindsley with the teachings of Wu because Wu’s teaching of swapping out an application after execution allows for memory to become available (see Wu, Col. 1 lines 50-55 executing the application 
	
As per claim 15, it is a system claim of claim 5, so it is rejected for the same reasons as claim 5 above. 

Claims 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu, Pyers, Ozcelik, and Lindsley, as applied to claims 1 and 10, in view of Miyamoto (JP 2011227598 A).
Claim mappings of Miyamoto are made with a translation of JP 2011227598 A.
	Miyamoto was cited in the previous office action.
As per claim 7, Marcu, Pyers, Ozcelik, and Lindsley teach the method of claim 1. Marcu specifically teaches capturing the configuration state of the operating system and the operating system as executed by the processor for detecting a resource transaction event associated with the operating system ([0052] lines 3-4 the processor 110 of the computing device 100 can execute an operating system kernel 310; [0035] lines 1-11 Another exemplary metric predictive of an upcoming low-memory condition in the volatile memory 130 is based on information about one or more applications 300 received from the user space (e.g., information about the initiation or termination of an application 300 or that an application 300 is going to the background). Other examples include, but are not limited to, an amount of free space in the volatile memory 130, a cache page size, a number of processes beginning and terminating in a period of time, and an amount of memory allocated and de-allocated in a period of time; [0043] The metric exceeding the threshold is a resource transaction event because the specification of the instant application discloses that the resource transaction event is an event regarding resource usage data and the metrics include resource usage.).
Additionally, Pyers teaches capturing the configuration state of the operating system comprises pushing the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event(Col. 26 lines 30-32 frequently update state data stored within the shared memory so that this shared memory accurately reflects the current operating condition; Col. 26 lines 51-55 store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications, and other aspects) in the shared memory; Col. 35 lines 20-25 The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC) (as resource management unit); Col. 35 lines 39-43 In one or more exemplary aspects, the functions described may be implemented in hardware, software, firmware, or any combination thereof If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium; Col. 26 lines 43-54 comparing operating state information to the operating state information stored in the shared memory, or by recording when an operation has state change has occurred (as resource transaction event) (i.e., determination 400="Yes"), the processor may store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications).

Marcu, Pyers, Ozcelik, and Lindsley fail to teach wherein capturing the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system.

	However, Miyamoto teaches wherein capturing the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system ([0030] 405 lines 1-2 The hypervisor OS 220 has a hyperloader module 222, a resource memory 224, and a resource manager module 226; [0033] 435 lines 1-4 The resource manager module 226 embodies the functions of the resource usage status acquisition module 110 or the resource allocation calculation module 130 illustrated in FIG. Specifically, it is a task generated when the hypervisor OS 220 (as abstraction layer) is initialized, and the usage status of computer resources (as configuration state of the operating system) is acquired for each OS; [0039] 517 lines 4-5 The resource manager module 226 measures the usage status of computer resources for each OS, and stores the measurement results in the resource usage status table 600). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu, Pyers, Ozcelik, and Lindsley with 290 lines 5-9 Based on the resource usage status (usage status of computer resources stored in the resource usage storage module 120), the allocation of computer resources to be allocated to one or more of the OSs is calculated. That is, the allocation of computer resources to be allocated to at least one OS among the plurality of OSs that can operate on the information processing apparatus is calculated.).

As per claim 17, it is a system claim of claim 7, so it is rejected for the same reasons as claim 7 above. 

As per claim 20, Marcu, Pyers, Ozcelik, and Lindsley teach the computing system of claim 10. Pyers specifically teaches wherein: capturing, by the resource management unit and in the first memory, the configuration state of the operating system (Col. 26 lines 30-32 frequently update state data stored within the shared memory so that this shared memory accurately reflects the current operating condition; Col. 26 lines 51-55 store updated operating state information (i.e., status and configuration information regarding the computer peripherals, operating system condition, power states, open applications, and other aspects) in the shared memory; Col. 35 lines 20-25 The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC) (as resource management unit)).

 further comprising a hypervisor or virtual machine, and wherein: capturing the configuration state of the operating system captures the configuration state of the operating system of the hypervisor or the virtual machine.

	However, Miyamoto teaches further comprising a hypervisor or virtual machine, and wherein: capturing the configuration state of the operating system captures the configuration state of the operating system of the hypervisor or the virtual machine ([0030] 405 lines 1-2 The hypervisor OS 220 has a hyperloader module 222, a resource memory 224, and a resource manager module 226; [0033] 435 lines 1-4 The resource manager module 226 embodies the functions of the resource usage status acquisition module 110 or the resource allocation calculation module 130 illustrated in FIG. Specifically, it is a task generated when the hypervisor OS 220 is initialized, and the usage status (as configuration state of the operating system) of computer resources is acquired for each OS; [0039] 517 lines 4-5 The resource manager module 226 measures the usage status of computer resources for each OS, and stores the measurement results in the resource usage status table 600; [0033] 435 lines 3-5 Specifically, it is a task generated when the hypervisor OS 220 is initialized, and the usage status of computer resources is acquired for each OS (guest OS-A 232, guest OS-B 234, guest OS-C 236 (as virtual machine))).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Marcu, Pyers, Ozcelik, and Lindsley with the teachings of Miyamoto because Miyamoto’s teaching of storing usage status of resources of 290 lines 5-9 Based on the resource usage status (usage status of computer resources stored in the resource usage storage module 120), the allocation of computer resources to be allocated to one or more of the OSs is calculated. That is, the allocation of computer resources to be allocated to at least one OS among the plurality of OSs that can operate on the information processing apparatus is calculated.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195